                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GERARD PARVILUS,

       Plaintiff/Petitioner,

v.                                                         No. CV 17-268 WJ/CG

RAYMOND SMITH, et al.,

              Defendants/Respondents.

                ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on Chief Magistrate Judge Carmen E. Garza’s

Proposed Findings and Recommended Disposition (the “PFRD”), (Doc. 17), filed

December 12, 2018, and Petitioner Gerard Parvilus’ Objections to the Magistrate’s

Proposed Findings and Recommended Disposition (the “Objections”), (Doc. 19), filed

December 28, 2018. In the PFRD, the Chief Magistrate Judge recommended that Mr.

Parvilus’ Petition under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in

State Custody (the “Petition”), (Doc. 1), be denied. (Doc. 17 at 26).

       The parties were informed that objections to the Chief Magistrate Judge’s opinion

were due within fourteen days of service of the PFRD. Id. Mr. Parvilus timely objected to

the PFRD on December 28, 2018. (Doc. 19). Respondent neither objected to the PFRD

nor responded to Mr. Parvilus’ Objections, and the fourteen-day deadline has now

passed. See Rule 12 of the Rules Governing Section 2254 Proceedings in the United

States District Courts; Fed. R. Civ. P. 72(B)(2). Following a de novo review of the

Petition, PFRD, and Objections, the Court will overrule the Objections, adopt the PFRD,

deny the Petition, and dismiss this case with prejudice.
      I.      Background

           After learning of his wife’s infidelity and illegitimate pregnancy, Mr. Parvilus left

his overseas duty station with the United States Air Force and returned to Alamogordo,

New Mexico, where his wife and child resided. (Doc. 13-1 at 61-64). Shortly after his

return to New Mexico, Mr. Parvilus entered his wife’s apartment through an unlocked

window. Id. at 64-65. Once inside, Mr. Parvilus encountered Pierre Smith, his wife’s

companion. Id. Upon encountering Mr. Smith, Mr. Parvilus duct-taped him to a chair,

questioned him about his relationship with Mrs. Parvilus, and threatened him with a gun.

Id.

           After releasing Mr. Smith unharmed, the two men traveled to Mr. Parvilus’ hotel

room at the Hampton Inn. Id. at 65. Once inside the room, Mr. Parvilus stabbed Mr.

Smith to death. Id. at 65-68. The parties dispute both the voluntariness of Mr. Smith’s

actions in accompanying Mr. Parvilus to the Hampton Inn and the circumstances

surrounding his death. Id.

           After killing Mr. Smith and leaving his body on the hotel room floor, Mr. Parvilus

returned to his wife’s apartment to await her arrival. Id. Upon her return, Mr. Parvilus

began threatening to kill himself and questioned Mrs. Parvilus about the details of her

affair with Mr. Smith. Id. at 67-68. Mr. and Mrs. Parvilus disagree about whether Mr.

Parvilus then intentionally or accidentally struck Mrs. Parvilus with his gun and whether

Mrs. Parvilus proceeded to voluntarily or unwillingly accompany her husband to the

Hampton Inn. Id. at 68.

           Nonetheless, when Mr. and Mrs. Parvilus arrived at the hotel room, Mrs. Parvilus

saw Mr. Smith’s body lying on the floor. Id. At the urging of Mrs. Parvilus, Mr. Parvilus



                                                  2
drove to the New Mexico state police station and confessed to killing Mr. Smith. Id. at

68-69.

         On November 3, 2009, a jury found Mr. Parvilus guilty of: (1) second degree

murder; (2) two counts of first degree kidnapping; (3) aggravated burglary with a deadly

weapon; (4) aggravated assault with a deadly weapon on a household member; and (5)

interference with communications. (Doc. 13-1 at 1).

         Following trial, Mr. Parvilus’ counsel moved for a judgment notwithstanding the

verdict (“JNOV”), seeking to dismiss the aggravated burglary conviction. Id. at 2. The

state trial court granted defense counsel’s motion, explaining that N.M.S.A. § 40-3-3, a

New Mexico domestic-affairs statute, made burglary involving a husband and wife a

legal impossibility. Id. In response, the State of New Mexico (the “State”) appealed the

state trial court’s decision, arguing the domestic-affairs statute did not afford a husband

immunity from a conviction of burglary against a spouse. Id. at 12. Mr. Parvilus also

appealed, challenging all of his convictions on various grounds. Id. at 8.

         The New Mexico Court of Appeals (“the court of appeals”) affirmed the state trial

court’s opinion, dismissing both Mr. Parvilus’ and the State’s appeals. (Doc. 13-2 at 73-

87). Following the court of appeals’ decision, the State and Mr. Parvilus each petitioned

for a writ of certiorari to the Supreme Court of the State of New Mexico (the “state

supreme court”), requesting review of the lower courts’ decisions. (Doc. 13-3 at 1, 42-

43). The state supreme court denied Mr. Parvilus’ petition for certiorari, thereby

affirming his convictions. (Doc. 13-3 at 42). The state supreme court granted the State’s

petition for certiorari, finding that the domestic-affairs statute does not protect a spouse

against a conviction of aggravated burglary when the crime involves a married couple.



                                              3
(Doc. 13-2 at 86-87). Therefore, the state supreme court reversed the state court of

appeals opinion and remanded the case for Mr. Parvilus to be resentenced. Id. On

remand, Mr. Parvilus was resentenced to 43.5 years in the custody of the New Mexico

Department of Corrections. (Doc. 13-1 at 4-6).

       On May 16, 2016, Mr. Parvilus filed a petition for a writ of habeas corpus in the

state trial court, asserting: (1) the jury should have been instructed on sufficient

provocation, to reduce his homicide charge to voluntary manslaughter; (2) his trial

counsel was ineffective for failing to argue for an explanatory instruction on sufficient

provocation; (3) he did not restrain his victims beyond that needed to facilitate the

commission of aggravated assault; (4) he experienced an unfair trial because of an

error in the jury instructions regarding his kidnapping charges; and (5) his trial counsel

was ineffective for failing to argue that the home he allegedly burglarized was his own.

(Doc. 13-6 at 16-76).

       The state trial court summarily dismissed the habeas petition and Mr. Parvilus

petitioned the state supreme court for a writ of certiorari. Id. at 1-2, 79. In his petition to

the state supreme court, Mr. Parvilus presented all of his state trial court habeas

arguments, with the exception of his argument that he was not afforded a fair trial

because of an error in the jury instructions. See (Doc. 13-6 at 3-13). On February 8,

2017, the state supreme court denied his petition for a writ of certiorari. (Doc. 13-6 at

79). Ten days later, Mr. Parvilus filed the instant Petition. (Doc. 1 at 1).

       Mr. Parvilus now raises seven grounds for relief before this Court: (1) there is

insufficient evidence to support his kidnapping convictions, in violation of his Fifth, Sixth,

and Fourteenth Amendment rights; (2) the jury was presented with incomplete



                                               4
instructions, in violation of his right to due process; (3) he was deprived of a full and fair

trial when jurors witnessed him in the custody of the government outside the

courthouse; (4) he suffered ineffective assistance of counsel because trial counsel failed

to argue for an explanatory instruction on sufficient provocation; (5) he is “actually and

factually innocent” of the aggravated burglary charge; (6) he suffered ineffective

assistance of counsel because trial counsel failed to argue that the home he allegedly

burglarized was his shared spousal home; and (7) the jury was improperly instructed

regarding the kidnapping charges, in violation of his Sixth and Fourteenth Amendment

rights. (Doc. 1); (Doc. 14). Respondent contends that grounds one, five, and seven

have not been exhausted. (Doc. 13 at 1-12). Nevertheless, Respondent urges the Court

to evaluate the claims and deny the Petition for lack of merit. Id.

       In the PFRD, the Chief Magistrate Judge considered Mr. Parvilus’ claims,

explaining that under 28 U.S.C. § 2254 Mr. Parvilus must show that the state courts’

decisions were contrary to, or an unreasonable application of, clearly established

federal law or that there were unreasonable determinations of fact. See 28 U.S.C. §

2254(d). The Chief Magistrate Judge found that Mr. Parvilus’ kidnapping convictions

were supported by sufficient evidence, (Doc. 17 at 15-19), any error in his jury

instructions did not result in a deprivation of due process, id. at 19-22, and his trial

counsel’s conduct did not amount to ineffective assistance of counsel, id. at 23-25.

Further, the Chief Magistrate Judge concluded that Mr. Parvilus was not unduly

prejudiced or denied a fair trial when jurors saw him in the backseat of a government

vehicle. Id. at 22. The Chief Magistrate Judge therefore recommended that Mr. Parvilus’

Petition be denied. Id. at 26.



                                              5
         Mr. Parvilus has timely objected to the PFRD. (Doc. 19). He first objects to the

Chief Magistrate Judge’s finding that there is sufficient evidence to sustain his

kidnapping convictions. (Doc. 19 at 2). Next, Mr. Parvilus objects to the Chief Magistrate

Judge’s conclusion that any error in his jury instructions did not result in a deprivation of

due process. Id. at 6-10. Finally, Mr. Parvilus objects to the Chief Magistrate Judge’s

opinion that he did not suffer ineffective assistance of counsel when trial counsel failed

to argue that his entry into the home was authorized. Id. at 10-16.

   II.      Analysis

         When resolving objections to a magistrate judge’s recommendation, the district

judge must make a de novo determination regarding any part of the recommendation to

which a party has properly objected. 28 U.S.C. § 636(b)(1)(C). Filing objections that

address the primary issues in the case “advances the interests that underlie the

Magistrate’s Act, including judicial efficiency.” United States v. One Parcel of Real

Prop., With Bldgs., Appurtenances, Improvements, & Contents, 73 F.3d 1057, 1059

(10th Cir. 1996). Objections must be timely and specific to preserve an issue for de

novo review by the district court or for appellate review. Id. at 1060. Additionally, issues

“raised for the first time in objections to the magistrate judge’s recommendation are

deemed waived.” Marshall v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996); see also

United States v. Garfinkle, 261 F.3d 1030, 1031 (10th Cir. 2001).

         A. Insufficient Evidence to Sustain Kidnapping Convictions

         Mr. Parvilus first objects to the Chief Magistrate Judge’s finding that his

kidnapping convictions are supported by substantial evidence. (Doc. 19 at 2-6). In his

Objections, Mr. Parvilus restates the argument that he presented in his Petition and



                                               6
parses through the Chief Magistrate Judge’s language to identify facts which bolster a

contrary conclusion. Id. Specifically, Mr. Parvilus contends: (1) the transportation and

subsequent injury/death of Mr. Smith were not intentionally linked for purposes of

satisfying the definition of kidnapping; and (2) there is no evidence to establish that Mr.

Parvilus transported Mrs. Parvilus to the hotel by force or intimidation. Id. These two

arguments are identical to those addressed by the Chief Magistrate Judge in her PFRD.

         The Chief Magistrate Judge explained that it is not within the purview of this

Court to reweigh the evidence or second-guess the jury’s determinations. See U.S. v.

Johnson, 57 F.3d 968, 971 (10th Cir. 1995). Rather, it is the responsibility of the jury to

resolve conflicts in testimony and make factual determinations. U.S. v. Butler, 966 F.2d

559, 563 (10th Cir. 1992). There is considerable deference afforded to the state courts’

resolution of a sufficiency of the evidence question, and determinations of factual issues

by state courts are presumed correct. Torres v. Mullin, 317 F.3d 1145, 1150 (10th Cir.

2003).

         The crux of Mr. Parvilus’ objection to this Court centers around his theory that

there is no evidence that he harbored the requisite intent to injure his victims and

transport them with force or intimidation. (Doc. 19 at 3-4) (“There was no evidence that

Petitioner possessed the applicable mens rea requirement upon restraining Smith”).

Understanding the contours of “intent” and its application in the context of the criminal

law is an arduous task. Indeed, “the meaning of the word ‘intent’ in the criminal law has

always been rather obscure.” Torres, 317 F.3d at 1153. However, a jury may reach the

conclusion that a defendant harbored the intent necessary to commit a crime even if the

defendant denies having the intent. Id. Simply put, “a jury may disbelieve the



                                              7
defendant.” Id. Rarely will a defendant forthcomingly admit that he possessed the intent

to commit the crime in question, but rather, intent is more often established by

circumstantial evidence. State v. Allen, 994 P.2d 728, 753 (N.M. 1999).

       The circumstantial evidence in Mr. Parvilus’ case, as he notes, is susceptible to

interpretation. For example, the State presented evidence that Mr. Parvilus intentionally

hit his wife; Mrs. Parvilus’ transportation to the Hampton Inn was involuntary; and Mr.

Smith was taunted and humiliated before he was released from the restraints. See

(Doc. 17 at 16). In contrast, Mr. Parvilus contends that the injury Mrs. Parvilus sustained

was from an accident; Mr. Smith and Mrs. Parvilus voluntarily accompanied him to the

Hampton Inn; and Mr. Smith was freed from the duct-tape when Mr. Parvilus realized he

was “not an intruder.” (Doc. 19 at 2-6). Mr. Parvilus posits that because the evidence

may be viewed as consistent with a hypothesis of innocence, it is insufficient to support

his kidnapping convictions. See (Doc. 19 at 2-6). However, both the Tenth Circuit Court

of Appeals and the United States Supreme Court have flatly rejected this contention.

See Holland v. U.S., 348 U.S. 121, 136-137 (1954); U.S. v. Hooks, 780 F.2d 1526, 1530

(10th Cir. 1986).

       Indeed, Justice Clark, writing for a unanimous Court, opined that “circumstantial

evidence […] is intrinsically no different from testimonial evidence.” Holland, 348 U.S. at

140. Justice Clark continued, concluding that the jury is tasked with weighing the

“possibility of inaccuracy or ambiguous inference” and ultimately must “weigh[] the

probabilities” of the defendant’s innocence, based on both circumstantial and

testimonial evidence. Id. The Tenth Circuit Court of Appeals has closely followed the

Holland court’s guidance, denouncing the theory “that the prosecution [is] under an



                                             8
affirmative duty to rule out every hypothesis except that of guilt beyond a reasonable

doubt” in order to sustain a defendant’s conviction. Hooks, 780 F.2d at 1530. It follows

then that “a criminal conviction may be sustained on wholly circumstantial evidence.” Id.

at 529.

       In the PFRD, the Chief Magistrate Judge correctly explained that “when there are

two conflicting stories, it is the jury’s job to resolve the conflict.” See (Doc. 17 at 16).

Even though Mr. Parvilus denies the story as told by the State, thus denying that he

harbored the requisite intent to be convicted of kidnapping, there is substantial

circumstantial and testimonial evidence for a rational jury to infer that the elements of

kidnapping have been satisfied, even if there is no “direct proof” of Mr. Parvilus’

intentions. This evidence includes, for example: the testimony of Mrs. Parvilus

presented at trial, Mr. Parvilus’ possession of multiple weapons, and Mr. Parvilus’

admitted killing of Mr. Smith. See (Doc. 17 at 15-17). As such, it cannot be asserted

that, when viewing the evidence “in the light most favorable to the government,” no

rational jury could convict Mr. Parvilus of kidnapping. See, U.S. v. Bush, 405 F.3d 909,

919 (10th Cir. 2005). For these reasons, the Court finds no error in the Chief Magistrate

Judge’s findings on this issue and will overrule Mr. Parvilus’ objection.

       B. Jury Instruction Errors

       Next, Mr. Parvilus objects to the Chief Magistrate Judge’s finding that the errors

in his jury instructions did not result in a deprivation of due process. (Doc. 19 at 6-10). In

his Objections, Mr. Parvilus posits that the absence of a “use instruction” preceding the

special verdict questions for kidnapping rendered his trial unfair. Id. at 6. In addition, Mr.




                                               9
Parvilus contends that a “misstatement of law” in the jury instructions led to juror

confusion, resulting in a violation of his right to due process. Id. at 7-10.

       In the PFRD, the Chief Magistrate Judge explained that on direct appeal, the

state court of appeals found that the lack of a special use instruction did not require

reversal. (Doc. 17 at 20) (citing Doc. 13-2 at 84-85). In addition, the Chief Magistrate

Judge noted that Mr. Parvilus “has not suggested how the state court of appeals’ ruling

was ‘contrary to or involved an unreasonable application of, clearly established federal

law.’” Id. (emphasis in original). In his Objections, Mr. Parvilus has not proffered any

evidence to counter the Chief Magistrate Judge’s finding, nor has he provided any

argument regarding how the state court’s decision contradicted federal law.

       To establish that an erroneous jury instruction was “so prejudicial that it will

support a collateral attack on the constitutional validity of a state court’s judgment,” the

petitioner must prove that “the ailing instruction by itself so infected the entire trial that

the resulting conviction violates due process.” Henderson v. Kibbe, 431 U.S. 145, 154

(1977). This burden is “especially heavy” when no erroneous instruction was given, but

rather the petitioner’s claim of prejudice is based on the omission of an instructional

explanation. Id. at 155. Indeed, the omission of an instruction “is less likely to be

prejudicial than a misstatement of the law.” Id. This heavy burden encompasses the

court’s recognition that a “judgment of conviction is commonly the culmination of a trial

which includes testimony of witnesses, argument of counsel, receipt of exhibits in

evidence, and instruction of the jury by the judge.” Cupp v. Naughten, 414 U.S. 141,

147 (1973). Accordingly, a reviewing court must judge the challenged instruction not “in

artificial isolation” but in the context of the case as a whole. Id. at 146-47.



                                               10
       As both the Chief Magistrate Judge and the state court of appeals judge opined,

there is no evidence that the jury was confused or misdirected by the omission of the

instruction. Further, as the state court of appeals judge aptly noted, “[t]he prosecutor

discussed the special verdict forms in her closing argument and explained that in

connection with kidnapping, the jury would have to decide whether [Mr. Parvilus]

voluntarily freed [Mr. Smith] and [Mrs. Parvilus]” and “[t]he questions on the special

verdict forms were self-explanatory.” (Doc. 13-2 at 85). These facts negate the

possibility of the omission of the special use instruction “infect[ing] the entire trial,” such

that Mr. Parvilus was denied due process. See Henderson, 431 U.S. at 154 (citation

omitted). For these reasons, the Court finds no error in the Chief Magistrate Judge’s

findings on this issue and will overrule Mr. Parvilus’ objection.

       Next, Mr. Parvilus contends that a “misstatement of law” in his jury instructions

for kidnapping resulted in an unfair trial. (Doc. 19 at 7). Specifically, he argues that the

accidental use of the word “assault” instead of “false imprisonment” represents a

misstatement of law requiring reversal. Id. at 7-8. The Chief Magistrate Judge found that

even though the instruction is erroneous, “the law plainly requires more than a mere

typographical error to have the instruction rendered unconstitutional.” (Doc. 17 at 21).

Thus, the Chief Magistrate Judge concluded, the misstatement cannot be deemed to

have “infected the entire trial” as to compromise Mr. Parvilus’ constitutional right to due

process. Id. at 21-22.

       The United States Supreme Court has been clear that when reviewing a state

court’s affirmation of jury instructions, the federal court must give “appropriate respect

for the deliberative judgment of a state in so basic an exercise of its jurisdiction.” Cupp,



                                              11
414 U.S. at 149 (quoting McNabb v. U.S., 318 U.S. 332, 340 (1943)). In Cupp, Chief

Justice Rehnquist, delivering the opinion of a unanimous Court, opined that “even

substantial unanimity among federal courts of appeals that the instruction in question

ought not to be given” is insufficient by itself to render the conviction invalid. Id. at 146.

The Tenth Circuit Court of Appeals continues to follow the reasoning articulated in

Cupp, reaffirming that “before a federal court may overturn a conviction resulting from a

state trial in which a challenged instruction was used, it must be established not merely

that the instruction is undesirable, erroneous, or even universally condemned, but that it

violated some right which was guaranteed to the defendant by the Fourteenth

Amendment.” Grissom v. Carpenter, 902 F.3d 1265, 1285 (10th Cir. 2018) (quoting

Cupp, 414 U.S. at 146) (internal punctuation omitted).

       Here, even if this Court were to view the use of the word “assault” instead of

“false imprisonment” as a misstatement of law rather than a typographical error, Mr.

Parvilus’ claim does not rise to the level of a constitutional violation. The error in the

instruction was not related to his kidnapping conviction, but rather the instruction was

only to be considered by the jurors if they were contemplating between convicting Mr.

Parvilus of false imprisonment or reaching a verdict of not guilty. See (Doc. 17 at 20-

21). The instruction did not alter the presumption of innocence, nor did it increase the

probability that he be found guilty of kidnapping. See Nguyen v. Reynolds, 131 F.3d

1340, 1357 (10th Cir. 1997) (opining that while the jury instruction “could have been

more artfully drafted,” it did not lead the jury to a conclusion of guilt nor did it alter the

presumption of innocence, and the petitioner therefore failed to meet the “high standard”

required to assert a violation of his constitutional rights). Mr. Parvilus’ speculation that



                                               12
the instruction may have influenced the juror’s decision, without more, is insufficient to

rise to the level of a constitutional violation. For these reasons, the Court finds no error

in the Chief Magistrate Judge’s findings on this issue and will overrule Mr. Parvilus’

objection.

       C. Ineffective Assistance of Counsel Claims

       Finally, Mr. Parvilus argues his trial counsel was ineffective for failing to argue

the home he allegedly burglarized was either his own home or his shared marital home

with Mrs. Parvilus. (Doc. 19 at 11-12). If trial counsel had done this, Mr. Parvilus argues,

the State would not have been able to demonstrate that Mr. Parvilus’ entry into the

home was “unauthorized,” a requisite element for a conviction of burglary in New

Mexico. Id. Therefore, Mr. Parvilus contends, the State was relieved of its burden to

satisfy each element beyond a reasonable doubt – because trial counsel essentially

“conceded” his unauthorized entry into the home. Id. at 11-16. In addition to arguing that

counsel should have pursued a different tactical strategy, Mr. Parvilus contends that he

did not understand counsel’s arguments, nor did he consent to counsel’s “esoteric legal

theory” of his case. Id. at 12.

       In the PFRD, the Chief Magistrate Judge explained the two-part test Mr. Parvilus

must satisfy to surmount Strickland’s high bar, to succeed on an ineffective assistance

of counsel claim. (Doc. 17 at 23-24). Further, the Chief Magistrate Judge noted, when a

Strickland challenge is coupled with the highly deferential standards of habeas

proceedings, the litigant is tasked with proving that there is no “reasonable argument

that counsel satisfied Strickland’s deferential standard.” Id. at 24 (quoting Harrington v.

Richter, 562 U.S. 68, 88 (2011)) (internal punctuation omitted). The Chief Magistrate



                                             13
Judge concluded that because the factual circumstances seemed to correlate more with

a finding that the home belonged to Mrs. Parvilus, counsel’s decision to not argue that

Mr. Parvilus was authorized to enter was objectively reasonable. (Doc. 17 at 25).

       After counsel’s defense has failed at trial, it is “all too tempting” to criticize and

second-guess counsel’s strategy or tactics. Strickland, 466 U.S. at 689. To combat the

likelihood of dissecting counsel’s strategy with hind-sight laden conjecture, judicial

scrutiny of counsel’s performance must be “highly deferential.” Id. The court must

assess counsel’s conduct based on the facts of the case, as they were viewed and

understood at the time of counsel’s decision. Id. at 690. The standard of counsel’s

conduct is reasonableness – not success on the merits, nor perfection. See id.

Accordingly, “strategic choices made after thorough investigation of law and facts

relevant to plausible options are virtually unchallengeable.” Id.

       Mr. Parvilus challenges counsel’s performance because it was “based upon a

legal theory she hadn’t thoroughly researched.” (Doc. 19 at 14). To make such an

assertion criticizes not only counsel’s conduct, but also the New Mexico state court

judge who agreed with counsel and the New Mexico appellate judges who affirmed the

argument on appeal. Counsel’s argument, although not accepted by the New Mexico

Supreme Court, demonstrated thorough research of not just the criminal law relevant in

Mr. Parvilus’ case, but also the New Mexico civil statutory code. No attorney can predict

a judge’s decision with absolute certainty, and Mr. Parvilus’ counsel cannot be faulted

for crafting a creative argument that was accepted by not one, but two, New Mexico

state courts. See Harrington, 562 U.S. at 110 (“[A]n attorney may not be faulted for a




                                              14
reasonable miscalculation or lack of foresight or for failing to prepare for what appear to

be remote possibilities.”).

       In hindsight, it is easy to assert that, because the strategy ultimately failed at the

New Mexico Supreme Court level, counsel should have presented a different argument.

However, even notwithstanding counsel’s success with this strategy in the trial and

appellate courts, the strategy was objectively reasonable given the facts of the case. As

the Chief Magistrate Judge noted, the factual circumstances in this case support an

argument that the home Mr. Parvilus burglarized belonged to his wife. See (Doc. 17 at

24). Specifically, Mr. Parvilus entered the home through a window after purchasing tools

to gain entry. Id. It was therefore not unreasonable for trial counsel to make the

argument that the home belonged to Mrs. Parvilus, based on the facts of the case as

they were understood at the time of trial. See Strickland, 466 U.S. at 690.

       Next, Mr. Parvilus contends that he did not understand counsel’s legal theory at

trial and did not consent to the use of the civil statute to serve as his defense. As a

preliminary matter, Mr. Parvilus did not raise this contention in his Petition and the

argument is therefore waived. See Marshall, 75 F.3d at 1426 (concluding that when a

petitioner raises an argument for the first time in his objections, the argument is deemed

waived). In addition, it does not appear that Mr. Parvilus presented this argument to the

New Mexico state courts. As such, this Court cannot adequately inquire into whether the

state courts’ application of Strickland was unreasonable. See Harrington, 562 U.S. at

110 (explaining that the inquiry when a habeas petitioner asserts ineffective assistance

of counsel is whether the state court’s application of Strickland was supported by

“reasonable justification.”). Thus, even assuming that Mr. Parvilus’ argument has not



                                             15
been waived, the Court has no state court decision to review for constitutional

deficiencies.

   III.      Conclusion

          For the foregoing reasons, the Court finds that the Chief Magistrate Judge

conducted the proper analysis and correctly concluded that the state courts’ decisions

were not contrary to, or unreasonable applications of, clearly established federal law, or

resulted in an unreasonable determination of facts in light of the evidence presented.

Therefore, Mr. Parvilus’ Objections are overruled.

          IT IS THEREFORE ORDERED that Mr. Parvilus’ Petition under 28 U.S.C. § 2254

for Writ of Habeas Corpus by a Person in State Custody, (Doc. 1), is DENIED, and this

call shall be DISMISSED WITH PREJUDICE.




                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              16
